Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 1 of 7 Page ID #:2604



 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   Ellyce R. Cooper (SBN 204453)
     ecooper@sidley.com
 3   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 595-9500
 5   Facsimile: +1 310 595-9501
 6   Mark Rosenbaum (SBN 59940)
 7   mrosenbaum@publiccounsel.org
     Judy London (SBN 149431)
 8   jlondon@publiccounsel.org
     Talia Inlender (SBN 253796)
 9   tinlender@publiccounsel.org
10   Alisa Hartz (SBN 285141)
     ahartz@publiccounsel.org
11   Lucero Chavez (SBN 273531)
12   lchavez@publiccounsel.org
     PUBLIC COUNSEL
13   610 S. Ardmore Avenue
     Los Angeles, CA 90005
14   Telephone: +1 213 385-2977
     Facsimile: +1 213 385-9089
15
     Attorneys for Plaintiffs
16   Additional Counsel on next page
17
                           UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
                                   WESTERN DIVISION
20
     MS. J.P., MS. J.O., AND MS. R.M., on    Case No. 2:18-cv-06081-JAK-SK
21   behalf of themselves and all others
     similarly situated,                     Assigned to: Hon. John A. Kronstadt
22
                 Plaintiffs,                 PLAINTIFFS’ RESPONSE TO
23                                           DEFENDANTS’ RESPONSE TO
           v.                                COURT’S JANUARY 7, 2019 ORDER
24
     JEFFERSON B. SESSIONS III,
25   ATTORNEY GENERAL OF THE
     UNITED STATES; KIRSTJEN
26   NIELSEN, SECRETARY OF
     HOMELAND SECURITY; U.S.
27   DEPARTMENT OF HOMELAND
     SECURITY, AND ITS SUBORDINATE
28

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 2 of 7 Page ID #:2605



 1   ENTITIES; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; U.S.
 2   CUSTOMS AND BORDER
     PROTECTION; ALEX M. AZAR II,
 3   SECRETARY OF HEALTH AND
     HUMAN SERVICES; U.S.
 4   DEPARTMENT OF HEALTH AND
     HUMAN SERVICES; SCOTT LLOYD,
 5   DIRECTOR OF THE OFFICE OF
     REFUGEE RESETTLEMENT; OFFICE
 6   OF REFUGEE RESETTLEMENT;
     DAVID MARIN, LOS ANGELES FIELD
 7   OFFICE DIRECTOR, U.S.
     IMMIGRATION AND CUSTOMS
 8   ENFORCEMENT; LISA VON
     NORDHEIM, WARDEN, JAMES A.
 9   MUSICK FACILITY; MARC J. MOORE,
     SEATTLE FIELD OFFICE DIRECTOR,
10   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT; LOWELL CLARK,
11   WARDEN, TACOMA NORTHWEST
     DETENTION CENTER,
12
                Defendants.
13
14   Carter G. Phillips*                     Mark E. Haddad (SBN 205945)
15   cphillips@sidley.com                    markhadd@usc.edu
     Jennifer J. Clark*                      Part-time Lecturer in Law
16   jennifer.clark@sidley.com               USC Gould School of Law**
17   SIDLEY AUSTIN LLP                       University of Southern California
     1501 K Street, N.W.                     699 Exposition Blvd.
18   Washington, D.C. 20005                  Los Angeles, CA 90089
19   Telephone: +1 202 736-8000              Telephone: +1 213 675-5957
     Facsimile: +1 202 736-8711
20
21
22
23
24
25
26
27
28

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 3 of 7 Page ID #:2606



 1   Michael Andolina*                             Luis Cortes Romero (SBN 310852)
 2   mandolina@sidley.com                          lcortes@ia-lc.com
     Timothy Payne*                                Alma L. David (SBN 257676)
 3   tpayne@sidley.com                             adavid@ia-lc.com
 4   Kevin Fee*                                    IMMIGRANT ADVOCACY &
     kfee@sidley.com                               LITIGATION CENTER, PLLC
 5   SIDLEY AUSTIN LLP                             19309 68th Avenue South, Suite R-102
 6   One South Dearborn                            Kent, WA 98032
     Chicago, IL 60603                             Telephone: +1 253 872-4730
 7   Telephone: +1 312 853-7000                    Facsimile: +1 253 237-1591
 8   Facsimile: +1 312 853-7036

 9
     Sean A. Commons (SBN 217603)
10   scommons@sidley.com
     Bridget S. Johnsen (SBN 210778)
11
     bjohnsen@sidley.com
12   SIDLEY AUSTIN LLP
     555 West Fifth Street
13
     Los Angeles, CA 90013
14   Telephone: +1 213 896-6000
     Facsimile: +1 213 896-6600
15
16
     *Admitted pro hac vice
17
     ** Institution listed for identification purposes only
18
19
20
21
22
23
24
25
26
27
28

       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 4 of 7 Page ID #:2607



 1         Plaintiffs, Ms. J.P., Ms. J.O., and Ms. R.M., on behalf of themselves and all others
 2   similarly situated, respectfully submit this response to Defendants’ Response to the
 3   Court’s January 7, 2019 Order, dated February 7, 2019. Plaintiffs submit this response
 4   to reiterate that the putative class in this action is not coextensive with the class in Ms.
 5   L. v. U.S. Immigration and Customs Enforcement, No. 18cv428 (S.D. Cal.) and to bring
 6   to the Court’s attention that the data provided by Defendants is therefore incomplete.
 7         On January 7, 2019, this Court ordered Defendants to “file an update with respect
 8   to whether any of the putative class members who have been detained remain in
 9   detention, and if so, how many,” and to “provide any available update on the number
10   of putative class members who have been released, the number of such members who
11   have been reunited with their children and the number of such members, if any, who
12   have departed from the United States and are no longer seeking entry.” ECF 175.
13   Defendants’ response to the January 7, 2019 order submits the data report filed in the
14   Ms. L case on February 6, 2019, and “draw[s] upon data reflected in [that] report.” ECF
15   193 at 1. Defendants state that this approach is “[c]onsistent with the position that the
16   putative class in this case is coextensive with the class certified in” the Ms. L. case. Id.
17         Although the putative class in this case and the certified class in the Ms. L. case
18   overlap, the two classes are not “coextensive.” The proposed class definitions in both
19   cases are similarly worded, but the class certified in Ms. L specifically excludes parents
20   with a “criminal history or communicable disease, or those who are in the interior of
21   the United States or subject to the [June 20, 2018 Executive Order].” Ms. L., et al. v.
22   U.S Immigration and Customs Enforcement, et al., 18-cv-0428 (MDD), Dkt. No. 82
23   (S.D. Cal. June 26, 2018). As Plaintiffs have previously explained, those limitations do
24   not apply here. See ECF 168 at 4, n.4.
25         In addition, the government has taken the position in the Ms. L. matter that the
26   Ms. L. class is limited to parents whose children were in custody on June 26, 2018 or
27   later. See Ms. L., et al., 18-cv-0428 (MDD), Dkt. No. 351 at 11. The government bases
28   this view on the date of the Ms. L. court’s class certification order. Id. The Ms. L
                                               1
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 5 of 7 Page ID #:2608



 1   Plaintiffs’ motion to clarify that the class is not so limited remains pending. See Ms. L.,
 2   et al., 18-cv-0428 (MDD), Dkt. No. 335. In any event, the June 26, 2018 date has no
 3   bearing on the scope of the putative class in this matter. Separated families whose
 4   children were released prior to June 26, 2018 are within the putative class in this
 5   litigation.
 6          Plaintiffs here seek to have the government fulfill its constitutional duty to
 7   provide the required mental health services to all families traumatized by the family
 8   separation policy.    Many families excluded from the Ms. L class, or whom the
 9   government seeks to exclude from that class, are suffering and will continue to suffer
10   the harmful effects of the government’s separation policy if the failure to provide the
11   necessary medical treatment continues. Thus, Plaintiffs’ have focused on all parents
12   who were, are, or will be detained, and have been, are, or will be separated from their
13   children, absent a demonstration in a hearing that the parent is unfit or presents a danger
14   to the child.
15          Accordingly, contrary to the government’s position, this class and the Ms. L class
16   are not “coextensive.” Because the government’s response to this Court’s January 7,
17   2019 order is based solely on the Ms. L. data, it does not reflect all putative class
18   members and is therefore incomplete.
19          For these reasons, Plaintiffs respectfully ask the Court to require Defendants to
20   supplement their response to include all putative members of the proposed class.
21
      Dated: February 11, 2019                       Respectfully Submitted,
22
      MARK ROSENBAUM (SBN 59940)                     /s/ Amy P. Lally
23    mrosenbaum@publiccounsel.org                   Amy P. Lally (SBN 198555)
      Judy London (SBN 149431)                       alally@sidley.com
24                                                   Ellyce R. Cooper (SBN 204453)
      jlondon@publiccounsel.org                      ecooper@sidley.com
25    Talia Inlender (SBN 253796)                    SIDLEY AUSTIN LLP
      tinlender@publiccounsel.org                    1999 Avenue of the Stars, 17th Floor
26    Alisa Hartz (SBN 285141)                       Los Angeles, CA 90067
      ahartz@publiccounsel.org                       Telephone: +1 310 595-9662
27                                                   Facsimile: +1 310 595-9501
28
                                                 2
        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 6 of 7 Page ID #:2609



 1   Lucero Chavez (SBN 273531)                      Carter G. Phillips*
     lchavez@publiccounsel.org                       cphillips@sidley.com
 2   PUBLIC COUNSEL                                  Jennifer J. Clark*
     610 S. Ardmore Avenue                           jennifer.clark@sidley.com
 3   Los Angeles, CA 90005                           SIDLEY AUSTIN LLP
     Telephone: +1 213 385-2977                      1501 K Street, N.W.
 4   Facsimile: +1 213 385-9089                      Washington, D.C. 20005
                                                     Telephone: +1 202 736-8270
 5                                                   Facsimile: +1 202 736-8711
     Mark E. Haddad (SBN 205945)
 6   markhadd@usc.edu                                Michael Andolina*
     Part-time Lecturer in Law, USC Gould            mandolina@sidley.com
 7   School of Law**                                 Timothy Payne*
     University of Southern California               tpayne@sidley.com
 8   699 Exposition Blvd.                            Kevin Fee*
     Los Angeles, CA 90089                           kfee@sidley.com
 9   Telephone: +1 213 675-5957                      SIDLEY AUSTIN LLP
     Luis Cortes Romero (SBN 310852)                 One South Dearborn
10                                                   Chicago, IL 60603
     lcores@ia-lc.com                                Telephone: +1 312 853-7000
11   Alma L. David (SBN 257676)                      Facsimile: +1 312 853-7036
     adavid@ia-lc.com
12   Immigrant Advocacy & Litigation                 Sean A. Commons (SBN 217603)
     Center, PLLC                                    scommons@sidley.com
13   19309 68th Ave South R-102                      Bridget S. Johnsen (SBN 210778)
     Kent, WA 98032                                  bjohnsen@sidley.com
14   Telephone: +1 253 872-4730                      SIDLEY AUSTIN LLP
     Facsimile: +1 253 237-1591                      555 West Fifth Street
15                                                   Los Angeles, CA 90013
                                                     Telephone: +1 213 896-6000
16                                                   Facsimile: +1 213 896-6600
17
18   * Admitted pro hac vice
19   ** Institution listed for identification purposes only
20
21
22
23
24
25
26
27
28
                                                 3
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
Case 2:18-cv-06081-JAK-SK Document 194 Filed 02/11/19 Page 7 of 7 Page ID #:2610



 1                             CERTIFICATE OF SERVICE
 2
           I am employed in the County of Los Angeles, State of California. I am over the
 3
     age of 18 years and not a party to the within action. My business address is 555 West
 4
     Fifth Street, Suite 4000, Los Angeles, California 90013.
 5
     On February 11, 2019, I served the foregoing document(s) described as
 6
     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO COURT’S
 7
     JANUARY 7, 2019 ORDER on all interested parties in this action by the method
 8
     described below:
 9
           I electronically filed the foregoing with the Clerk of District Court using its
10
     CM/ECF system, which electronically provides notice.
11
           I declare under penalty of perjury that the foregoing is true and correct.
12
13                                           /s/ Amy P. Lally
14                                          Amy P. Lally
                                            Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
       PLAINTIFFS’ RESPONSE TO DEFENDANTS’ RESPONSE TO JANUARY 7, 2019 ORDER
